Citation Nr: 0216138	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  00-12 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.

(The issue of entitlement to service connection for a left 
knee disability will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from July 1949 to January 
1972.

This appeal to the Board of Veterans' Appeals (Board) stems 
from an April 2000 rating decision of a regional office (RO) 
of the Department of Veterans Affairs (VA).  The RO denied 
service connection for a right knee disability and determined 
that new and material evidence had not been submitted to 
reopen a claim of service connection for a left knee 
disability.

The Board has deferred appellate review of the issue of 
entitlement to service connection for a left knee disability, 
in order to undertake additional development pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When that 
development has been completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  The VA's duty to assist and notify has been met.

2.  A right knee disability was not present in service nor is 
it attributable to service, and arthritis of the right knee 
was not manifested within the first postservice year. 

3.  The RO last denied the claim of service connection for a 
left knee disability in July 1983.

4.  Evidence received subsequent to the July 1983 decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).

2.  The July 1983 decision of the RO denying service 
connection for a left knee disability is final.  38 U.S.C.A. 
§§ 7105, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.104, 20.302 (2002); 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

3.  New and material evidence has been submitted to reopen 
the claim of service connection for a left knee disability.  
38 U.S.C.A. §§ 5108, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002), 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

An examination was performed in January 1970 for continuance 
on diving duty.  The veteran reported "trick knee," noting 
that he had dislocated the patella on three or four 
occasions, the last time in 1955.  The notation does not 
specify which knee was affected.  On current examination, the 
lower extremities and musculoskeletal system were evaluated 
as normal.  An examination was performed in January 1972 for 
service separation.  The lower extremities and 
musculoskeletal system were evaluated as normal.  Service 
medical records make no reference to injuries or disorders of 
the right knee.  

The veteran was afforded a VA examination in April 1972.  He 
made no reference to right knee disorders.  Complaints and 
findings were confined to the left knee.  Subsequent medical 
records prior to 1998 make no reference to right knee 
disorders.

Associated with the claims folder in January 1983 was a 
report of the veteran's medical treatment during military 
service.  It shows that the veteran injured his left knee 
while performing an operation as a salvage diver in July 
1962.  

An original claim for service connection for a right knee 
disability was received in March 2000.

Added to the record in May 2000 were reports from Gregory J. 
Fulchiero, M.D.  In a report dated in December 1998, the 
veteran complained of bilateral knee pain.  He attributed 
left knee pain to an injury in the 1960's.  The left knee had 
been satisfactory until mid-October 1998 when the veteran 
started to have problems with both knees.  The right knee had 
not been injured; rather, right knee pain had been of 
insidious onset.  

The physician's assessment was that the veteran had 
patellofemoral degenerative disease from a tight retinaculum 
of patellar mal-alignment, the right knee more symptomatic 
than the left knee because of the presence of an effusion.  
It was believed that the left knee injury back in the 1960's 
during military service involved an abductor tubercle medial 
collateral injury without involvement of the meniscus or the 
anterior cruciate ligament.

The veteran was evaluated at a VA clinic in December 1998.  
He reported that he had degenerative joint disease of both 
knees, status post injury in 1962.  X-ray examination showed 
some degenerative changes of the knees, more prominent on the 
left.

Added to the record in June 2000 was a copy of newspaper 
article.  It describes the veteran's participation on a 
diving team which brought up relics from a ship sunk in the 
nineteenth century.

In an informal hearing presentation dated in October 2002, 
the veteran's representative made reference to the veteran's 
combat citations and to his duties in explosive ordinance 
disposal.  It was maintained that the veteran's underwater 
demolition duties and the rigors of combat had hastened his 
current degenerative joint disease of both knees.

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  Implementing regulations were promulgated at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claims were pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Moreover, in 
Janssen v. Principi, 15 Vet. App. 370 (2001), the Court noted 
that the VA's General Counsel had determined that the VCAA is 
more favorable to claimants than the law in effect prior to 
its enactment.  See VAOPGCPREC 11-2000 (Nov. 27, 2000).  
Therefore, VCAA and the revised regulations will be applied 
in this case.  Karnas, supra.  

By the June 2000 statement of the case and the June 2002 
supplemental statement of the case provided the appellant, 
the RO discussed the pertinent evidence, provided the laws 
and regulations governing the claim, and essentially notified 
the appellant of evidence needed to prevail on the claims.  
Also, in a letter dated in May 2002, the RO specifically 
informed the veteran of the VCAA and its requirements and of 
what information he needed to provide in the event that there 
were outstanding private treatment records that VA needed to 
retrieve.  The veteran was alternately advised that he could 
obtain the records himself and send them to the RO.  Further, 
he was advised that the RO would obtain VA medical records 
identified by the veteran.  Accordingly, the statutory and 
regulatory requirement that VA notify a claimant as to what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by VA, has been met.  See 
Quartuccio v. Principi, 16 Vet App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  

Pertinent postservice medical records have been associated 
with the record.  Significantly, the veteran has not 
identified any additional existing evidence that is necessary 
for a fair adjudication of his claims that has not been 
obtained.  There is no indication that additional evidence 
exists and can be obtained on the issues here in question.  
Adjudication of this appeal, without referral to the RO for 
further consideration under the new law and regulations, 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).



A.  Service Connection for a Right Knee Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2002).

Where a claim for service connection is brought by a veteran 
who engaged in combat, the Board must apply 38 U.S.C.A. § 
1154 (West 1991), which provides that satisfactory lay or 
other evidence that a disease or an injury was incurred in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
if there are no official records indicating service 
incurrence.  38 U.S.C.A. § 1154 (West 1991).  In this case, 
it is clear the veteran engaged in combat as he received a 
Bronze Star with Combat "V" and a Combat Action Ribbon as 
shown on his DD Form 214.  However, it should be noted that 
38 U.S.C.A. § 1154 is limited to the question of whether a 
particular disease or injury occurred in service, that is, 
what happened then, and not with the question of either 
current disability or nexus to service, both of which require 
competent medical evidence.  See, Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) and Rabideau v. Derwinski, 2 Vet. 
App 141, 144 (1992).  In other words, the veteran must still 
present competent evidence of a current disability and 
medical evidence showing a nexus between a current disability 
and service.  See, Arms v. West, 12 Vet. App. 188 (1999).

Applying 38 U.S.C.A. § 1154 and assuming that the veteran 
injured his right knee in service, there still remains the 
lack of competent evidence relating any current right knee 
disability to military service.  Reports from a private 
physician first show that the veteran had degenerative 
changes of the right knee more than two decades after 
service.  These reports contain no medical opinion relating 
the veteran's right knee disability to service.  The 
veteran's assertion is the only evidence linking current 
degenerative changes of the right knee to service.  As a lay 
person, the veteran is not competent to offer a medical 
opinion regarding the diagnosis or etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No competent 
medical evidence has been presented showing that any chronic 
right knee disability now present had its onset in or is 
otherwise related to service.  In addition, arthritis of the 
right knee was not manifested until many years postservice.  
Accordingly, no basis is provided for a grant of service 
connection for a right knee disability.

B.  New and Material Evidence to Reopen a Claim Service 
Connection for a Left Knee Disability

Service connection for a left knee disability was denied by 
RO rating decisions in May 1972, May 1978 and July 1983.  The 
veteran was informed of each of those adverse determinations 
and did not appeal.  Under applicable legal criteria, an 
unappealed rating decision of the RO is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302 (2002).  
However, a claim may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  

Current regulation defines new and material evidence in 
a single sentence.  If the evidence is new and material, 
the question is whether the evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2000). 

The amended regulation separately defines "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
If the evidence is new and material, the question is 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.156(a)).

Since the amendment is effective for claims filed on or after 
August 29, 2001, any current appeal will be decided under the 
old version. 

For the purpose of determining whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

Using these guidelines, the Board's analysis of the evidence 
submitted for the purposes of the reopening the veteran's 
current claim must include a review of all of the evidence 
submitted since the July 1983 RO rating action.  

The evidence added to the record since the July 1983 rating 
decision includes the above-cited report from Dr. Fulchiero.  
The physician's statement tends to suggest a relationship 
between inservice injury to the veteran's left knee and 
current patellofemoral degenerative disease of that knee.  
The physician's statement is new in that it was not 
previously of record.  In addition, it is material because it 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Hence, the Board 
finds that new and material has been submitted to reopen the 
claim for service connection for a left knee disability.  As 
noted above, the underlying issue of service connection for a 
left knee disability will be the subject of a separate 
decision following development action by the Board.



ORDER

Service connection for a right knee disability is denied.

New and material evidence has been submitted to reopen a 
claim of service connection for a left knee disability; to 
this extent, the appeal is granted.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

